PRESS RELEASE FOR IMMEDIATE RELEASE FOR ADDITIONAL INFORMATION: Investor Relations David Lim +1 844-632-1060 IR@univar.com Media Relations Scott C. Johnson +1 331-777-6187 scott.johnson@univarusa.com Univar Receives Decision from Canadian Tax Court on Previously Disclosed Dispute DOWNERS GROVE, Ill. – June 24, 2016 – As previously disclosed in the Company’s public financial statements, the Canada Revenue Agency (“CRA”) and province of Alberta issued assessments for taxes and interest directly related to certain restructuring activities associated with the 2007 acquisition of Univar by investment funds advised by CVC Capital Partners (“CVC”). The taxes and interest assessed related to these matters aggregate to $85.1 million (USD) at current exchange rates. The tax positions taken are unrelated to any of Univar’s operating activities and are solely associated with the 2007 acquisition by CVC. The Company has previously filed its objections to the assessments. In June 2015, these matters were litigated in the Tax Court of Canada. On June 22, 2016, the Tax Court of Canada issued a judgment in favor of the CRA. The Company strongly disagrees with the decision of the Tax Court of Canada and will file an appeal to the Canadian Federal Court of Appeal within 30 days. The Company has not recorded any liabilities for these matters in its financial statements, as it believes it is more likely than not that the ruling will be reversed on appeal and the Company’s position sustained. Litigation, of course, is subject to uncertainty, and there can be no assurance that Univar’s appeal will be successful.
